
	
		I
		111th CONGRESS
		2d Session
		H. R. 5343
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2010
			Ms. Herseth Sandlin
			 (for herself and Mr. Hodes) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  investment tax credit for advanced biofuel production
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Advanced Biofuel Investment Act of
			 2010.
		2.Investment tax
			 credit for qualified advanced biofuel production property
			(a)In
			 generalSubparagraph (A) of
			 section 48(a)(3) of the Internal Revenue Code of 1986 (defining energy
			 property) is amended by striking or at the end of clause (vi),
			 by inserting or at the end of clause (vii), and by inserting
			 after clause (vii) the following new clause:
				
					(viii)qualified advanced biofuel production
				property,
					.
			(b)30 percent
			 creditClause (i) of section
			 48(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subclause (III) and by inserting after
			 subclause (IV) the following new subclause:
				
					(V)qualified advanced biofuel production
				property,
				and
					.
			(c)DefinitionsSubsection (c) of section 48 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(5)Qualified
				advanced biofuel production property
						(A)In
				generalThe term
				qualified advanced biofuel production property means property used
				in an advanced biofuel project.
						(B)Advanced Biofuel
				ProjectThe term advanced biofuel project means a
				project certified by the Secretary of Energy as meeting the following
				requirements:
							(i)The property is used to produce advanced
				biofuel for sale to unrelated persons (within the meaning of section
				45(e)(4)).
							(ii)The project will
				rely primarily on new or significantly improved technologies as compared to
				commercial technologies currently in service in the United States and used to
				produce advanced biofuel.
							(iii)Such other requirements as the Secretary of
				Energy, not later than 120 days after the date of the
				Advanced Biofuel Investment Act of
				2010, may by regulation prescribe to the extent necessary to
				carry out the purposes of this section, including encouraging private
				investment in projects which provide the greatest net impact in avoiding or
				reducing air pollutants or anthropogenic emissions of greenhouse gases, have
				the greatest readiness for commercial employment, replication, and further
				commercial use in the United States, and will introduce new technologies and
				fuel production processes in the commercial market.
							(C)Advanced
				biofuelThe term advanced biofuel means fuel
				that—
							(i)meets the
				definition of advanced biofuel in section 9001(3) of the Farm Security and
				Rural Investment Act of 2002, and
							(ii)has lifecycle greenhouse gas emissions that
				are at least 50 percent less than baseline lifecycle greenhouse gas emissions,
				as required under section 211(o)(1)(B)(i) of the Clean Air Act.
							(D)TerminationThe term qualified advanced biofuel
				production property shall not include any property placed in service
				after December 31,
				2015.
						.
			(d)Grants in lieu
			 of tax credit
				(1)In
			 generalSection 1603(d) of the American Recovery and Reinvestment
			 Tax Act of 2009 is amended by inserting after paragraph (8) the following new
			 paragraph:
					
						(9)Qualified
				advanced biofuel production propertyAny property described in
				clause (viii) of section
				48(a)(3)(A).
						.
				(2)Applicable
			 percentageSection 1603(b)(2)(A) of such Act is amended by
			 inserting and (9) after through (4).
				(e)Grant includible
			 in incomeSection 48(d)(3) of the Internal Revenue Code of 1986
			 is amended by striking Any such grant and inserting
			 Except for a grant for specified energy property described in subsection
			 (d)(9) of such section 1603, any such grant.
			(f)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, in taxable years ending after such date, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			
